HUGHES, District Judge.
As to the question of jurisdiction raised by counsel of Bea-man & Bro., it could only be considered with reference to the libel and claim of James M. Butt, for supplies to the two boats. The law of Virginia, as it stood in chapter 148 of the Code of 1S73, § 5, has been held by me, with the general acquiescence of the bar, to have given such a lien as is contemplated by rule 12 in admiralty, given in [Webb v. Sharp] 13 Wall. [80 U. S.] 14, and prescribed by the .United States supreme court, and treated by that rule as a basis for the admiralty jurisdiction in favor of a material-man against a home vessel. The amendment of that section, made by act of assembly of January 26, 1877 (page 32 of Acts of 1S76-77), was enacted solely for the purpose of making certain what had already been held to be clear on principle. It is also a settled principle of American law that where the United States courts have admiralty jurisdiction, the state courts have no constitutional jurisdiction; the admiralty jurisdiction being, in virtue of section 711 of the Revised Statutes of the United States, “exclusive of that of the state courts.” That the admiralty court has everywhere jurisdiction of seamen’s wages, earned on shipboard, and that in Virginia, by virtue of the lien expressly given by state law, admiralty has jurisdiction under rule 12 of the claims of material-men upon a home vessel for supplies furnished on the credit of the vessel, are propositions which cannot now be disputed. If the admiralty has jurisdiction at all, that jurisdiction is “exclusive of the state courts.” Nor is there any validity in the objection that a note was taken for the amount due for supplies now the subject of libel. The supreme court has settled that point in the case of The St. Lawrence, 1 Black [66 U. S.] 532. and of The Guy, 9 Wall. [76 U. S.] 758; which decisions were mere affirmations of what was before the well-settled law of the subject. See 2 Pars. Shipp. & Adm. (Ed. of 1869) 152, 153. There is nothing in the objection that the claims for supplies have been assigned by the firm of Tilley, Morton & Eaton, and by the firm of Forbes & Butt, of which Butt was a member, to Butt individually. The doctrine of admiralty is, that the person really entitled to the claim is the one who should file the libel. See Ben. Adm. § 380, and authorities there cited.
The main question is, therefore, the only-one left to be considered; which is, whether Cory's claim has become stale as to any part of it. The doctrine of the admiralty is„
*306that there must not be unreasonable delay in asserting a claim, where that delay of itself tends to produce injury to other claimants. Except as against innocent purchasers of vessels without notice of a claim, and without opportunity of knowing of its existence, the rule of staleness is not rigidly enforced in admiralty. In the present case the libellant was the engineer of the boats, when the trust deed to Sharp was executed, and has remained so" until within three months of filing his libel. Being a man in such circumstances in life as did not render it necessary for him to collect his wages punctually, and being on such terms of friendship with the master and owner, Jackson, as to induce him to grant indulgence in the matter, and deferring his own claim for payment while the other employés on the boats were receiving their wages regularly, and while the interest accruing on the note secured by the trust deed was regularly paid, the indulgence he granted was such as the indors-ers of the note ought not to complain of. I cannot, on any evidence that has been given in the case, believe that there has been fraudulent collusion in regard to the libellant’s claim between Jackson and Cory. Jackson has no interest to prefer Cory; and himself and Cory bear good names la the community, and there is no proof either of act or motive on Jackson’s part tending to establish a suspicion of fraudulent collusion, and so I feel bound to treat Cory’s claim as proved. As there is no specific time within which an admiralty court will arbitrarily rule against a claim as stale, and as the question of staleness depends upon the circumstances of each case, and as in this case there is nothing to show unreasonable laches, much less laches for a fraudulent purpose on the part of the libellant, I do not feel at liberty to throw out any part of the libellant’s claim of $1269.90, as stale. See The Key City, 14 Wall. [81 U. S.] 653; The Prospect [Case No. 11,443]; The Canton [Id. 2,388]; The Granite State [Id. 5,687]; The Mary [Id. 9.190]; The Sea Lark [Id. 12,579]; The D. C. Salisbury [id. 3,094]; The General Cass [Id. 5,307]; The Cheesman [Id. 2,633]; The Gregory [Id. 4,-102]; The Cayuga [Id. 2,537]; Swett v. Black [Id. 13,090]; Cobb v. Howard [Id. 2,924]; Fretz v. Bull. 12 How. [53 U. S.] 408.
A decree may be taken for each of the libel-lants for the amounts claimed by them.